 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                     ***
 6    GARY PLANT,                                             Case No. 2:19-cv-00216-GMN-CWH
 7                            Plaintiff,
                                                              ORDER
 8          v.
 9    FRANKLIN MADISON GROUP,
10                            Defendant.
11

12           Presently before the court is plaintiff Gary Plant’s an application to proceed in forma

13   pauperis and a breach of contract complaint (ECF No. 1), filed on February 5, 2019

14           Under 28 U.S.C. § 1915(a)(1) and Local Special Rule (“LSR”) 1-1, a plaintiff seeking to

15   proceed in forma pauperis must complete the requisite application. Here, plaintiff’s application is

16   incomplete. Plaintiff did not fully complete the other income section of the application. The

17   court therefore will deny plaintiff’s application to proceed in forma pauperis without prejudice.

18   Plaintiff must properly complete his application to proceed in forma pauperis, or in the

19   alternative, pay the full filing fee for this action. If plaintiff chooses to file a new application to

20   proceed in forma pauperis, then plaintiff must file a complete application including all of the

21   sections referenced in this order. The court will retain plaintiff’s complaint (ECF No. 1-1), but

22   will not file it until the matter of the payment of the filing fee is resolved.

23           IT IS THEREFORE ORDERED that the Clerk of the Court must send plaintiff the

24   approved form application to proceed in forma pauperis, as well as the document titled

25   “Information and Instructions for Filing an In Forma Pauperis Application.”

26           IT IS FURTHER ORDERED that by March 8, 2019, plaintiff must either: (1) file a

27   complete application to proceed in forma pauperis in compliance with 28 U.S.C. § 1915(a)(1) and

28   LSR 1-1; or (2) pay the full $400 fee for a civil action, which includes the $350 filing fee and the
 1   $50 administrative fee. Plaintiff is advised that failure to comply with this order will result in a

 2   recommendation that his case be dismissed.

 3

 4          DATED: February 11, 2019

 5

 6                                                          C.W. HOFFMAN, JR.
                                                            UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  Page 2 of 2
